

BeiGene, Ltd.
Independent Director Compensation Policy


The purpose of this Independent Director Compensation Policy (this “Policy”) of
BeiGene, Ltd. (the “Company”) is to provide a total compensation package that
enables the Company to attract and retain, on a long-term basis, high-caliber
directors who meet the general independence requirements under NASDAQ Rule
5605(a)(2) and Rule 3.13 of the Rules Governing the Listing of Securities on The
Stock Exchange of Hong Kong Limited. In furtherance of this purpose, effective
as of the date of approval by the Board of Directors (the “Board”) of the
Company of this Policy and as further set forth below under “Effective Date”,
all independent directors shall be paid compensation for services provided to
the Company as set forth below:


Cash Retainers


Annual Retainer for Board Membership
For general availability and participation in meetings and conference calls of
the Board. No additional compensation for attending individual Board meetings.


$50,000


Additional Annual Retainers for Committee Membership and Service as Chairperson
Audit Committee Chairperson:


$22,500


Audit Committee member:


$10,000


Compensation Committee Chairperson:


$17,500


Compensation Committee member:


$7,500


Nominating and Corporate Governance Committee Chairperson:


$12,500


Nominating and Corporate Governance Committee member


$5,000


No additional compensation for attending individual committee meetings.



All cash retainers will be paid quarterly, in arrears, or upon the earlier
resignation or removal of the independent director. Cash retainers owing to
independent directors shall be annualized, meaning that independent directors
who join the Board during the calendar year, such amounts shall be pro-rated
based on the number of calendar days served by such director.


Equity Retainers


Upon initial election or appointment to the Board: An initial equity grant (the
“Initial Grant”) on the date of such election or appointment (the “grant date”
for the Initial Grant) with an initial value of $300,000 on the grant date,
pro-rated based on the number of calendar days to be served from the grant date
until the first anniversary of the most recent Annual Meeting.


Annual equity grants: On the date of the Company’s Annual Meeting of
Shareholders (the “Annual Meeting”), each continuing independent member of the
Board who is eligible to receive awards under this Plan will receive an annual
equity grant (the “Annual Grant”) with an initial value of $300,000 on the date
of grant.


Terms and Conditions of Initial Grant and Annual Grant: Each of the Initial
Grant and the Annual Grant (together, the “Equity Awards”) shall consist of 100%
share options (“Options”). The number of Options will be the applicable grant
value divided by the per share option value on the date of grant determined in
accordance with the Company’s standard option valuation practices. The Options
will have an exercise price equal to the higher of (i) the fair market value per
share of the Company’s shares on the date of grant, and (ii) the average fair
market value per share of the Company’s shares for the five trading days
immediately preceding the date of grant. The Equity Awards shall be governed by,
and subject to the terms and conditions of, the Company’s 2016 Share Option and
Incentive Plan (as may be amended from time to time) and standard form of grant
agreements in effect on the date of grant. In addition, the Equity Awards shall
vest in full (i.e., in a single installment) upon the earlier to occur of the
first anniversary of the date of grant or the date of the next Annual Meeting;
provided, however, that all vesting shall cease if the director resigns from the
Board or otherwise ceases to serve as a director other than as set forth below
or the Board determines that the circumstances warrant continuation of vesting.
In addition, all Options shall be exercisable for three years following
cessation of service, and all Equity Awards shall accelerate in full upon (i)
death, (ii) disability, (iii) termination of service in connection with a change
of control of the Company, or (iv) upon a change of control of the Company if
the director’s service continues and the awards are not assumed by the acquiror
at the time of the change of control.


Limitations on Independent Director Compensation


Cash and equity compensation payable to independent directors under this Policy
shall be subject to any limits, terms and conditions set forth in any Company
policy or equity incentive plan or as otherwise adopted by the Board from time
to time.


Expenses


The Company shall reimburse all reasonable out-of-pocket expenses incurred by
independent directors in attending Board and committee meetings.


Effective Date


The Cash Retainers shall be effective as of July 1, 2018, and the Equity
Retainers shall be effective as of the Annual Meeting on June 5, 2019.


ADOPTED: November 16, 2016
EFFECTIVE: November 16, 2016
AMENDED: June 6, 2018 and June 5, 2019




